Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is entered into as of April 16,
2019 ("Effective Date"), by and between Determine, Inc. (the "Company"), and
John Nolan ("Consultant") (the Company and Consultant will sometimes hereinafter
be referred to collectively as the "parties" and singularly as a "party").

 

Recitals

 

A.     Consultant had been employed with the Company pursuant to that certain
Employment Agreement dated October 7, 2015 (the "Employment Agreement").
Consultant's employment with the Company ended on April 15, 2019 (the
"Employment Termination Date").

 

B.     Consultant possesses valuable confidential information and knowledge
regarding the Company's business.

 

C.     The Company desires to engage Consultant and Consultant desires to be
engaged by the Company to render consulting services on an independent
contractor basis to assist with an orderly wind down of the Company and certain
other consulting services upon the terms and conditions set forth in this
Agreement including remaining engaged, in reasonable good faith, through the
completion of the Company’s dissolution process.

 

Agreement

 

In consideration of the foregoing recitals, the covenants and promises herein
provided, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:

 

1.     Consulting Services.

 

a.     The Company hereby engages Consultant as an independent contractor to
provide business consulting services to the Company as well as to provide
services as an officer of the Company in the role as President, Treasurer and
Secretary, and Consultant hereby accepts such engagement as an independent
contractor, upon the terms and conditions set forth in this Agreement. During
the Term of this Agreement, Consultant will provide general business consulting
services and such executive services serving as President, Treasurer and
Secretary as requested by the Company (the "Consulting Services").

 

b.     Consultant will provide the Consulting Services from any location(s) he
chooses.

 

c.     Other than the obligations and restrictions expressly contained in this
Agreement, nothing contained herein shall prohibit Consultant from performing
services for other persons or entities during the term of this Agreement.

 

d.     Consultant agrees to use Consultant's best efforts in providing the
Consulting Services under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

e.     Consultant shall have sole discretion and responsibility for the
selection of procedures, processes, materials, working hours, and other
incidents of performance of the Consulting Services under this Agreement.
Although the Company may specify the results it desires Consultant to achieve in
rendering the Consulting Services and may control Consultant in that regard, the
Company shall not have the right or power to exercise the control over
Consultant as would indicate or establish that a relationship of employer and
employee exists between the Company and Consultant.

 

f.     Consultant agrees, and will ensure, that Consultant's performance of the
Consulting Services under this Agreement will comply with all legal requirements
of any kind, including, but not limited to, compliance with all applicable
federal, state and/or local laws and regulations.

 

g.     During the Term of this Agreement, Consultant will not (i) engage in any
activity, business or employment that is competitive with the business of the
Company or any of its affiliates, (ii) solicit any employees of the Company or
any of its affiliates; or (iii) take any action or make any omission that is
detrimental to the business of the Company or any of its affiliates.

 

h.     Consultant represents and warrants to the Company that he has no existing
obligation or commitment that conflicts with, or would preclude him from
performing his responsibilities under, this Agreement, and he agrees not to
enter into any such conflicting obligation or commitment, provided, however,
Consultant has disclosed his subsequent employment and duties thereunder.

 

2.     Term. The term of this Agreement shall commence as of the Effective Date
and end on the last day of the three year period after the Company’s dissolution
where the Company continues solely for the purpose of suit and winding up
affairs under the Delaware General Corporation Law unless earlier terminated in
accordance with Section 3 (the "Term").

 

3.     Termination. This Agreement may be terminated as follows:

 

a.     This Agreement may be terminated at any time by mutual written agreement
of the parties.

 

b.     The Company shall have the right to terminate this Agreement at any time
for Good Reason by providing Consultant with written notice of termination for
Good Reason. For purposes of this Agreement, the term "Good Reason" means the
occurrence of any one or more of the following events: (i) Consultant's arrest
or conviction for (or pleading guilty or no contest to) a felony or of any crime
involving moral turpitude; (ii) Consultant's engaging in any illegal conduct
(excluding minor infractions, including without limitation minor traffic
violations) or willful misconduct in the performance of his consulting duties
for the Company; (iii) Consultant's engaging in any fraudulent or dishonest
conduct in his dealings with, or on behalf of, the Company; or (iv) Consultant's
material breach of any of his obligations under this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

c.     Either party shall have the right to terminate this Agreement at any time
for any reason by giving written notice to the other party of such termination,
specifying in such notice a termination date not less than ninety (90) days
after the giving of the notice. In response to a notice of termination, the
other party may either accept the proposed termination date or set an earlier
termination date than the one proposed by the other party. In either event,
Consultant’s obligations to the Company under Section 1 and the Company’s
obligations to Consultant under Sections 4 and 5 shall terminate as of the
termination date except for any obligation of the Company to pay Consultant for
amounts owed for the Term in any termination by the Company under this Section
3(c) other than for Good Reason.

 

d.     This Agreement shall terminate immediately on the death of Consultant.

 

4.     Consideration.

 

During the Term, the Company will compensate Consultant on a monthly basis at a
rate of $275 per hour, with a minimum payment of $12,000 per month through April
16, 2020, which minimum amount shall be reduced to $9,000 per month for each
month thereafter though April 16, 2021 and further reduced to $6,000 per month
for each month thereafter until the end of the three year period after the
Company’s dissolution where the Company continues solely for the purpose of suit
and winding up affairs under the Delaware General Corporation Law. The
Consultant will submit billing statements to the Company indicating the days and
hours worked and describing the services rendered. The Company shall submit an
initial retainer of $36,000, with such retainer to be replenished by monthly
billings such that there is always a $36,000 advance in place. At the end of the
term, Consultant will be entitled to retain the $36,000 as a completion bonus.
The Company and Consultant will cooperate in good faith to negotiate any
additional retainer requirements. In the event of a termination by the Company
under Section 3(c) other than for Good Reason, the Company shall pay Consultant
upon such termination all remaining amounts that otherwise would have been
payable to Consultant as a minimum monthly payment through the end of the Term
(i.e., the balance of the three-year period).

 

5.     Expenses. All expenses and disbursements incurred by the Consultant in
connection with the Consultant's rendering of services under this Agreement will
be the sole responsibility of the Consultant; provided, however, the Company
will reimburse Consultant, in a manner consistent with the Company's policy
regarding travel and entertainment expense reimbursement, for (a) necessary and
reasonable out-of-pocket travel expenses, including without limitation airfare,
ground transportation, lodging and meal expenses, incurred by Consultant in
rendering services to the Company under this Agreement and (b) any other
necessary and reasonable expenses which are approved in advance by the Company.
The Company and Consultant may also cooperate in good faith to mutually agree
and confirm that Consultant will remain a specifically named insured on
Company’s relevant insurance policies Consultant must submit an itemized written
account and receipts acceptable to the Company within ten (10) business days
after the expenses have been incurred with respect to any expenses for which
Consultant seeks reimbursement.

 

3

--------------------------------------------------------------------------------

 

 

6.     Relationship of Parties. The parties acknowledge and agree that all of
the services to be provided by Consultant under this Agreement shall be
performed by Consultant as an independent contractor, and not as an employee,
agent, partner, or joint venturer of Company. Consultant acknowledges and agrees
that Consultant is not eligible to participate in any employee benefit plans or
programs of the Company; provided, however, nothing herein is intended to affect
Consultant's vested rights, if any, as a former employee of the Company in any
of the Company's employee benefit plans.

 

7.     Assumption of Risk. The parties acknowledge and agree that the services
to be performed by Consultant under this Agreement are to be performed by
Consultant at Consultant's own risk and that Consultant assumes all
responsibility for any injuries that may result from Consultant's performance of
services under this Agreement.

 

8.     Taxes. The parties acknowledge and agree that Consultant will be solely
and completely responsible for any and all taxes due and owing to any
governmental entity or agency (federal, state and/or local) on any monies or
compensation received by Consultant from the Company under this Agreement.
Consultant will pay all taxes arising from Consultant's receipt of compensation
under this Agreement, including, but not limited to, any self-employment taxes,
and shall hold the Company and its officers, directors and employees harmless
from any liability arising from Consultant's failure to comply with the
foregoing provisions of this sentence.

 

9.     Company Property and Proprietary Rights. All work performed by the
Consultant under this Agreement, and all inventions, discoveries, materials,
products and deliverables developed or prepared for the Company by the
Consultant under this Agreement (collectively, the "Works"), are the property of
the Company and all title and interest therein shall vest in the Company and
shall be deemed to be a work made for hire and made in the course of the
services rendered hereunder. To the extent that title to any such Works may not,
by operation of law, vest in the Company or such Works may not be considered
works made for hire, all rights, title and interest therein are hereby
irrevocably assigned by the Consultant to the Company. All such Works shall
belong exclusively to the Company, with the Company having the right to obtain
and to hold in its own name, patents, copyrights, trademarks, registrations or
such other intellectual property protections as may be appropriate to the
subject matter, and any extensions and renewals thereof. The Consultant agrees
to give the Company and any person designated by the Company, reasonable
assistance, at the Company's expense, required to establish or perfect any
intellectual property rights relating to any Works. Consultant acknowledges and
agrees that all tangible materials, equipment, documents, copies of documents,
data compilations (in whatever form), and electronically created or stored
materials that Consultant receives or makes in the course of Consultant's
engagement with the Company are and shall remain the property of the Company.
Upon the Company's request or upon the termination of this Agreement, Consultant
shall immediately deliver to the Company all Works and other materials that
Consultant created or received in rendering services under this Agreement.
Notwithstanding any other provision of this section to the contrary, this
section does not apply to an invention for which no equipment, supplies,
facility, or Confidential Information of the Company was used and which was
developed by Consultant entirely on Consultant's own time unless: (a) the
invention relates (i) to the business of the Company, or (ii) to the Company's
actual or demonstrably anticipated research or development; or (b) the invention
results from any work performed by Consultant for the Company.

 

4

--------------------------------------------------------------------------------

 

 

10.     Non-Disclosure of Confidential Information. As used in this Agreement,
the term "Confidential Information" means any and all of the Company's trade
secrets, confidential and proprietary information and all other non-public
information and data of or about the Company or any of its affiliates,
including, without limitation, lists of customers, information pertaining to
customers, marketing plans and strategies, information pertaining to suppliers,
pricing information, engineering and technical information, cost information,
data compilations, research and development information, business plans,
financial information, personnel information, information received from third
parties that the Company has agreed to keep confidential, and information about
prospective customers or prospective products and services, whether or not
reduced to writing or other tangible medium of expression, including, without
limitation, work product created by Consultant in rendering services for the
Company. During Consultant's engagement with the Company and thereafter,
Consultant will not use or disclose to others any of the Confidential
Information Consultant acquires, receives or creates, except (a) in the
performance of work assigned to Consultant by the Company, (b) as authorized in
writing by the Company, or (c) as required by law or judicial process, provided
Consultant promptly notifies the Company in writing of any subpoena or other
judicial request for disclosure involving confidential information or trade
secrets, and cooperates with any effort by the Company to obtain a protective
order preserving the confidentiality of the confidential information or trade
secrets. With respect to any particular Confidential Information that does not
constitute a trade secret, Consultant's confidentiality and non-disclosure
obligations under this Agreement shall continue for a period of five (5) years
after the termination of Consultant's engagement with the Company for any
reason. With respect to any particular trade secret information, Consultant's
confidentiality and non-disclosure obligations shall continue as long as such
information constitutes a trade secret under applicable law. Consultant agrees
that the Company owns the Confidential Information and Consultant has no rights,
title or interest in any of the Confidential Information. At the Company's
request or upon termination of Consultant's engagement with the Company,
Consultant will immediately deliver to the Company any and all materials
(including all copies and electronically stored data) containing any
Confidential Information in Consultant's possession, custody or control. Upon
termination of Consultant's engagement with the Company for any reason,
Consultant will, if requested by the Company, provide the Company with a signed
written statement disclosing whether Consultant has returned to the Company all
materials (including all copies and electronically stored data) containing any
Confidential Information previously in Consultant's possession, custody or
control. Notwithstanding any other provision of this Agreement, Consultant's
confidentiality obligations shall not apply to information that becomes
generally known to the public through no fault or action of Consultant or others
who were under confidentiality obligations with respect to such information.

 

11.     Separation from Service under Section 409A. It is the parties' intent
that the level of services Consultant renders under this Agreement be at a
sufficiently low level so as not to negate or otherwise override the "separation
from service" that has occurred between Consultant and the Company as of the
Employment Termination Date within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the related Treasury Regulation, 26
C.F.R. § 1.409A-1(h) (collectively "Section 409A"). Accordingly, notwithstanding
any other provision or term of this Agreement, in no event will the level of
services Consultant performs under this Agreement be more than twenty percent
(20%) of the average level of services Consultant performed for the Company over
the 36-month period immediately preceding the Employment Termination Date.

 

5

--------------------------------------------------------------------------------

 

 

12.     Severability. The provisions in this Agreement are separate and
divisible, and to the extent any provision or portion of this Agreement is
determined to be unenforceable or invalid for any reason, such unenforceability
or invalidity shall not affect the enforceability or validity of the remainder
of this Agreement. If any particular provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, such covenant,
provision or portion shall automatically be deemed reformed such that the
contested covenant, provision or portion will have the closest effect permitted
by applicable law to the original form and shall be given effect and enforced as
so reformed to whatever extent would be reasonable and enforceable under
applicable law.

 

13.     Survival of Obligations. Consultant acknowledges and agrees that certain
of Consultant's obligations under this Agreement, including, without limitation,
certain of Consultant's intellectual property and non-disclosure covenant
obligations, will survive the termination of this Agreement and Consultant's
engagement, regardless the reason for such termination.

 

14.     Entire Agreement and Amendments. This Agreement constitutes the entire
agreement of the parties and supersedes and cancels all previous written or oral
agreements, understandings or representations relating to the Company's
engagement of Consultant to provide services as an independent contractor;
provided, however, this Agreement does not affect or supersede the parties'
respective rights and/or obligations under any agreements the parties may have
entered into in connection with or in the course of Consultant's prior
employment with the Company, including without limitation the Employment
Agreement. This Agreement may not be amended, supplemented, or modified except
by mutual agreement of the parties memorialized in a written instrument signed
by Consultant and a duly-authorized officer of the Company.

 

15.     Successors and Assigns. The Company shall have the right to assign this
Agreement to any affiliate or any person or entity that acquires all or
substantially all of the business and/or assets of the Company. This Agreement
shall inure to the benefit of, and may be enforced by, the Company's successors
and assigns of the Company, including without limitation by asset assignment,
stock sale, merger, consolidation or other corporate reorganization. Consultant
shall not have the right to assign or delegate this Agreement nor any of his
rights or duties hereunder.

 

16.     Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the United States, if federal law is applicable, and
the laws of the State of Delaware (without application of its conflict-of-law
principles), if state law is applicable.

 

17.     Notices. Any notices provided for under this Agreement shall be in
writing and shall be deemed given and effective if delivered personally, sent by
nationally recognized overnight courier (such as FedEx), sent by registered or
certified mail, return receipt requested, with postage prepaid, at the following
respective address (or to such other or further address as a party may hereafter
designate by like notice):

 

6

--------------------------------------------------------------------------------

 

 

If to Consultant:

 

John Nolan

 5614 Connecticut Ave NW, Suite 257

Washington, DC 20015

If to Company:

 

Determine, Inc.

Attention: Michael Casey

5614 Connecticut Ave NW, Suite 257

Washington, DC 20015

 

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or overnight express mail
shall be deemed delivered and effective the next business day after it is
deposited with the postal authority or commercial carrier. A notice sent by
certified or registered mail shall be deemed delivered and effective three (3)
days after it is deposited with the postal authority.

 

18.     Non-Waiver. The failure of any party to insist in any one or more
instances upon the performance of any of the provisions of this Agreement or to
pursue its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishment of any such rights.

 

19.     Negotiated Agreement. This Agreement is the result of negotiations
between the parties, and no party shall be deemed to be the drafter of this
Agreement. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning and not strictly for or
against any party. This Agreement shall be interpreted without any presumption
or inference based upon or against the party causing this Agreement to be
drafted.

 

20.     Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one and the same agreement. Signatures transmitted by facsimile or
other electronic means are acceptable the same as original signatures for
execution of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows.]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement intending it to be
effective as of the date first above written.

 

COMPANY      CONSULTANT           DETERMINE, INC.                           /s/
John Nolan   By: /s/ Michael Casey     John Nolan     Michael Casey          
Chairman of the Board        

 

8